Luke, J.
The defendant was charged with the theft of an automobile. There was no direct evidence connecting him with the theft, and the circumstantial evidence did not exclude every reasonable hypothesis save that of the guilt of the accused. The conviction of the accused was based almost solely upon proof of possession of the stolen car. The defendant’s explanation of his possession was not at all unreasonable.- In the ease of Jackson v. State, 33 Ga. App. 700 (127 S. E. 622), the accused was convicted of a misdemeanor, while in the case under consideration the accused was convicted of a felony, but the court in that case held that, “the guilt of the accused being wholly dependent upon inference arising from possession of the article alleged to have been stolen, and this possession being shown by uncontradicted and unimpeaehed testimony to be consistent with his innocence of' the offense charged, the conviction of the accused was unauthorized.” See also Slaughter v. State, 24 Ga. App. 428 (100 S. E. 774). The court erred in overruling the motion for a new trial.

Judgment reversed.


Broyles, G. J., concurs. Bloodworth, J., not participating, on account of illness.